DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The filing of April 19, 2022 has been fully considered.  The amendments and remarks are not persuasive for overcoming the prior art of record.  On page 7 of the filing, the arguments ostensibly address the Ward reference and states “Ward’s Figures 1 and 2 are reproduced below…As shown, wall part 17 is located above the valve 13.”  However, the figures which are annotated do not correspond to the figures of the Ward reference.  As shown in Annotated Figure A below, Ward does not show a valve 13 or wall part 17. Additionally, the Ward reference is relied on regarding the configuration of the fill chamber, pressure chamber, and valve, as is clear from page 3 of the previous office action.  The Lawrence reference discloses the feature of the end of the discharge line not being located above the pressure valve, as is clear from page 2 of the previous office action.  Accordingly, the obviousness rationale does not rely on the Ward reference regarding the portion claim 1 that is cited in the arguments.  However, for purposes of clarity, it is noted that the lower end of the tube (17) in Ward (see Annotated Figure A below) is at a position which is horizontally offset from the valve (40, VB), i.e. not above the valve.  In other words, the pending claim language does not require that the end of the tube is below the valve; instead, the claim language is broad enough to encompass a configuration in which the end of the tube is not above the valve because the tube is off to the side of the valve.  

    PNG
    media_image1.png
    600
    440
    media_image1.png
    Greyscale

Annotated Figure A - Figures 1 and 2 of Ward
	 
	The Wolthers reference, which appears to be the source of the figures which are mistakenly annotated in the Applicant’s remarks, is cited merely for the disclosure of certain pressure ranges in beer dispensers. Observations about unrelated structures in the Wolthers reference are not effective for showing that the obviousness rationale is erroneous.  
	Further regarding the prior art rejections, page 8 of the arguments state that “Ward, Lawrence, Davis, and Wolther are silent with respect to these features,” referring to the advantages cited in the specification.  However, for the reasons discussed above, the claim language is not commensurate in scope with the advantages referred to in the specification.  Additionally, the fact that Applicant has recognized an advantage which result from the features of the prior art is not a basis for patentability when the differences would otherwise be obvious.  MPEP 2145(II), citing Ex parte Obiaya, 227 USPQ 58, 60 (BPAI 1985).
	The sections and comments below are also responsive to the filing of April 19, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9, 11, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (US 3,127,059) in view of Ward (US 2,345,081) and further in view of Davis (US 4,095,624) or Gamadia (US 3,995,778)
Regarding claims 1 and 2, Lawrence discloses a container for storing beer, comprising a fill chamber (inside 1), a pressure chamber (31), and a pressure valve (83), wherein: the fill chamber having a first pressure and filled with the beer (column 10, lines 3-6), and an end of a discharge line (9) located in the fill chamber is, with respect to the z-axis (horizontal axis in the orientation shown in figure 1), not located above the pressure valve (figure 1), and an inner end section of the discharge line is located in the fill chamber (lower end of line 9 shown in figure 1 of Lawrence).
Lawrence does not disclose that the container base is dome-shaped or curved towards the fill chamber at least in an area of the container base.
Davis shows that it is known to provide a pressurized container with a dome-shaped base that curves toward the fill chamber (figure 1, curved base wall 23).
Gamadia also shows that it is known to provide a pressurized container with a dome-shaped base that curves toward the fill chamber (figure 1, curved base wall 15).
It would have been obvious to one skilled in the art to change the shape of the container of Lawrence such that the base curves inwardly in a dome shape, based on the teachings of Davis or Gamadia, as a routine change in shape that would not alter the operation of the device, and/or as a routine design choice of a known and reliable configuration without unexpected results.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Lawrence also does not disclose that the fill chamber, pressure chamber, and valve have the configuration claimed.  
Ward discloses a container for storing a liquid (figure 2), comprising a fill chamber (LC), a pressure chamber (GC), and a pressure valve (40, VB; see figure 5), wherein: the fill chamber, having a first pressure and filled with a liquid (figure 2), is formed by a container base (13), a container wall (sidewall between 13 and 14) and a container upper face (14);
the pressure chamber, having a second pressure (column 4, lines 19-26), is formed by the container base (13) and a pressure chamber base (12); the pressure valve (40, VB) is connected to the container base and the pressure chamber base (figure 5);
the pressure valve, when open, establishes fluid communication between the fill chamber and the pressure chamber, and the pressure valve, when closed, separates the fill chamber and the pressure chamber in a fluid-tight manner from one another (figure 2; column 4, lines 19-26); and 
a z-axis (vertical axis in figure 2), defined by the container, extends from the pressure chamber base (13) in the direction of the container upper face (14), and an end of a discharge line (17) located in the fill chamber is, with respect to the z-axis, not located above the pressure valve (lower end shown in figure 2).
	wherein the pressure valve (40, VB) engages an opening of the container base and an opening of the pressure chamber base (figure 2 and figure 5).
It would have been obvious to one skilled in the art to use the chamber and valve configuration of Ward in the beer keg of Lawrence as a routine substitution of known equivalent pressurizing devices.  Additionally, doing so would merely amount to a simple substitution of one known element for another with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).


    PNG
    media_image2.png
    715
    574
    media_image2.png
    Greyscale

Annotated Figure B

	Regarding claims 3 and 4, Lawrence in view of Ward accounts for this subject matter in that Ward discloses the pressure valve comprises a pressure valve body (VB), and a first projection (FP) is arranged on an upper end of the pressure valve and a second projection (SP)(Annotated Figure B above) is arranged on a lower end of the pressure valve, and wherein the first and second projections protrude in a radial direction beyond the radial dimensions of the pressure valve body at least along part of the circumference of the pressure valve body, wherein the first projection on the upper end of the pressure valve contacts the upper side of the container base and the second projection on the lower end of the pressure valve contacts the lower side of the pressure chamber base (See Annotated Figure B).  Combining Lawrence and Ward as discussed above accounts for the claimed configuration.  

	Regarding claim 9, Lawrence discloses filling the pressure chamber with carbon dioxide (column 1, line 20 and column 2, line 53).  

	Regarding claim 11, Lawrence and Ward do not appear to specifically disclose the volume of the fill chamber or pressure chamber.  It would have been obvious to one skilled in the art to select any particular numerical volume for the fill chamber, such as 2 l or 4 l, for the purpose of adjusting the capacity and weight of the device.  It further would have been obvious as a routine change in size or proportion.  

Regarding claims 5, 7, 13, 14, and 16 Lawrence and Ward account for the claimed subject matter as discussed above, but do not disclose that the pressure chamber base is substantially planar.
Davis discloses a configuration in which the container base curves inwardly (23) in the direction of the interior of the container, and the pressure chamber base (19) is substantially planar.
Gamadia discloses a configuration in which the container base (15) curves inwardly in the direction of the interior of the container, and the pressure chamber base (18) is substantially planar.
It would have been obvious to one skilled in the art to provide the device of Lawrence as modified with the walls shaped in the configuration shown by Davis or Gamadia as a routine change in shape that would not alter the operation of the device, and/or as a routine design choice of a known and reliable configuration without unexpected results.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (US 3,127,059) in view of Ward (US 2,345,081) and further in view ofDavis (US 4,095,624) or Gamadia (US 3,995,778), and further in view of Wolthers (US 2017/0113915)
Regarding claims 8 and 10, Lawrence and Ward account for much of the claimed subject matter as set forth above, but do not specifically state that the pressure in the pressure chamber exceeds the pressure in the fill chamber by at least 1 bar.  Lawrence and Ward also do not specifically state that the pressure in the pressure chamber is between 5 bar and 35 bar, the pressure in the fill chamber is lower than the pressure in the pressure chamber, or both.
	Wolthers teaches that it is known in beer dispensers for the pressure inside the fill chamber to be about 1.8 to 2.2 bar (paragraph 0078, 0082) and the pressure in the pressure chamber to be about 16 bar (paragraph 0048).
	Lawrence also teaches that the pressure in the chambers is a result effective variable for optimizing the dispensing of beverage with desirable carbon dioxide levels (column 2, lines 30-36).
	It would have been obvious to one skilled in the art to optimize the pressure in each chamber and the relative pressures in the chambers, based on the teachings of Wolthers and Lawrence, for the purpose of optimizing dispensing of beer.  In view of the above-cited teachings of the prior art, the selection of any particular numerical range for pressure or relative pressure would have been obvious in the absence of evidence of unexpected results.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday–Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799